   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






Equipment Supply and Technology Licensing Contract


No. US/87799546/00002


September, 29 th 2013
San Jose, California, United States
The present equipment supply and technology licensing contract (hereinafter
referred to as the “Contract”) is concluded between


Limited Liability Company Ulyanovsk Center for Technology Transfer a Russian
Federation corporation doing business at 67 Krymova St., Ulyanovsk, Russia,
432071, hereinafter referred to as the "Buyer", on the one part,




and Intermolecular, Inc., a Delaware, USA corporation doing business at 3011
North First St., San Jose, CA 95134, USA, hereinafter referred to as the
"Seller",


and Limited liability Company “Russkie Tehnoparki” a Russian Federation
corporation doing business at 1 Sirenevyi bulv., c.c. Troitsk, Moscow, Russia,
142191 hereinafter referred to as the "Customer’s Engineer",






(the Seller and the Buyer, as well as the Project Company, as defined below, in
case of transfer of the Equipment to such Company in accordance with the
Contract, jointly referred to as the “Parties” and individually referred to as
the “Party”)      


in accordance with the Minutes of open request for proposals No. 1/У-ЭС (the
open tender for the right of concluding a contract dated September 03rd, 2013)
for supply of Complex R&D equipment, consisting of two - Combinatorial R&D
Platforms:     
•
one vacuum cluster tool (AP-30) with two combinatorial PVD chambers (P-30)
(«Dry» equipment),

•
one combinatorial wet process tool (F-20) including one informatics server with
software (S-80) («Wet» equipment),

    
 concluded this Contract regarding Wet equipment as follows:
 
1. Subject of contract     
1.1 Seller has developed proprietary Equipment (as more fully defined in Section
1.6.11 below) and Informatics Software (as more fully defined in Section 1.6.19
below) to enable research, design, experimentation, development and
commercialization in the area of and with the use of HPC Technology (as more
fully defined in Section 1.6.18 below).      
1.2 Seller is in the business of selling Equipment and licensing HPC
Technology.     
1.3 Buyer is engaged in the research, design, development and commercialization
of materials, manufacturing processes, and technologies in the Field as more
fully defined in Section 1.6.12 below.     






1.4 Buyer desires to purchase from Seller and Seller desires to sell to Buyer
Equipment and associated licenses to HPC Technology and Informatics Software
from Seller.
Customer’s Engineer exercises full control for compliance by the Seller its
obligations under the

138
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




Contract.
1.5               Annexes     
The following annexes are hereby incorporated into the Contract:      
1.5.1.           Pricing Sheet      
1.5.2.           Combinatorial R&D Platform description      
1.5.3.           Delivery Schedule      
1.5.4.           Payment Schedule      
1.5.5.           Acceptance Criteria     
1.5.6.           Seller Maintenance and Support Services     
1.5.7.           Installation and Facility Requirements     
1.5.8.           Documents at Sign-Off
1.5.9. HPC Technology
1.5.10. Acceptance completion act.    
1.5.11. Start-up Act    


1.6               Definitions     
The following definitions are hereby incorporated into the Contract:     
1.6.1.           Acceptance Criteria shall have the meaning set forth in Annex
1.5.5.     
1.6.2.           Affiliate means a corporation, company or other entity now or
hereafter, directly or indirectly, owned or controlled by, or owning or
controlling, or under common control with Buyer or Seller respectively, but such
corporation, company or other entity shall be deemed to be a Affiliate only so
long as such ownership or control exists.     
For purposes of this definition "control" of a corporation, company or other
entity shall mean -     
i.                     to have more than fifty percent (50%) of the voting
rights or of the outstanding shares or securities representing the right to vote
for either the election of the board of directors or a similar managing
authority, or a supervisory board, or     
ii.                   if there do not exist outstanding shares or securities as
may be the case in a partnership, joint venture or unincorporated association,
to have more than fifty percent (50%) of the ownership interest representing the
right to make decisions for such entity.     
1.6.3.           Background Technology of a Party means Intellectual Property
Rights and Know-How,     
i.                     that is owned, acquired, or licensed by the Party at any
time during the term of this Contract; and     
ii.                   that is not created within the scope of this Contract.
1.6.4.           Buyer Site means Buyer’s facilities located at Ulyanovsk,
Russia, or a replacement location subsequently agreed to by the Parties in
writing. All special requirements for Buyer Site are specified by the Parties in
Annex 1.5.7.
1.6.5.           THIS SECTION INTENTIONALLY LEFT BLANK.     
1.6.6.           Confidential Information means any non-public information
disclosed by one Party to the other in connection with this Contract and as
further defined in Section 12.      
1.6.7.           Contract Price is defined in Section 2.
1.6.8. Customer Tool Installation Completion Signoff means the procedures to be
followed by Seller at Buyer Site in order to complete installation of Equipment
at Buyer Site, which procedures are outlined in the Customer Acceptance document
in Annex 1.5.5. Upon successful completion of the Customer Tool Installation
Completion Signoff the Parties and the Customer’s Engineer will execute the
Start-up Act in accordance with Section 4.8.     
1.6.9.           Dry Equipment means the equipment described in Annex 1.5.2 of
the Equipment Supply and Technology Licensing Contract for Dry Equipment to be
signed by the Parties concurrently with this Contract.    
1.6.10. Effective Date means the later of the dates next to the signatures of
the Parties below.     
1.6.11.        Equipment means the equipment described in Annex 1.5.2. Equipment
does not include software described in Annex 1.5.2.      
1.6.12.        Field means the field of glass coatings, photovoltaics, power
electronics and displays.     

238
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




1.6.13.        HPC Derivatives means any and all improvements, derivatives and
modifications of HPC Technology developed by either Party or both Parties as a
direct result of using the Combinatorial R&D Platform pursuant to the Contract.
HPC Derivatives shall not include any rights whatsoever in the Background
Technology of Buyer.     
1.6.14.        HPC-Enabled Informatics Software means Informatics Software that
enables Equipment to use HPC Technology. Use of HPC-Enabled Informatics Software
by Buyer requires an HPC License, in addition to a license to use the
Informatics Software.     
1.6.15.        Non-HPC-Enabled Informatics Software means Informatics Software
and other software that in combination operates Equipment without enabling it to
use HPC Technology.      
1.6.16.        HPC Mode means the mode of using the Equipment which requires use
of HPC-Enabled Informatics Software and an HPC License.     
1.6.17.        HPC License means the license as set forth in Section 17.1      
1.6.18.        HPC Technology means Intellectual Property Rights and Know-How
related to techniques, methodologies, processes, test vehicles, synthetic
procedures, technology, systems, or combination thereof used for the
simultaneous parallel or rapid serial      
1.       design,      
2.       synthesis,      
3.       processing,      
4.       process sequencing,      
5.       process integration,      
6.       device integration,      
7.       analysis, or     
8.       characterization,      
of two (2) more compounds, compositions, mixtures, processes, or synthesis
conditions, or the structures derived from such as a result of using either
alone or in combination the Equipment and Informatics Software. The structure
and definition of assets contained in the HPC Technology is provided in Annex
1.5.9. If any of such assets are not patented in the territory of Russian
Federation, the Buyer shall under the present Contract be deemed to have only
received a license to the Know-How representing such assets.
    
After the Seller has been granted patents, allowed in the territory of Russian
Federation the Parties shall perform certain license agreements in accordance
with Russian legislation providing for the rights of use of such inventions as
prescribed by the present Contract.
    
If any information provided to Buyer by Seller is not Intellectual Property
Rights or Know-How, then Buyer shall be deemed to have been granted the rights
to use relevant design projects, scientific research results and documentation
without a license.
    
The Know-How representing HPC Technology consists of methods and systems to
perform combinatorial processing using Atomic Layer Deposition systems and
Physical Vapor Deposition (commonly known as dry systems) and fluids based
systems (commonly known as wet systems).
    
1.6.19.        Informatics Software means software in the form of machine
readable, object code, and related documentation, together with any Informatics
Updates, if any, that may be provided by Seller to Buyer. Informatics Software
may consist of either HPC-Enabled Informatics Software or Non-HPC-Enabled
Informatics Software.      
1.6.20.        Informatics Improvements means improvements, additions, or
modifications to the Informatics Software developed and released by Seller to
add features, support additional Equipment or support new uses or applications
of the Equipment. Seller will periodically offer Informatics Improvements for
license to Buyer.     
1.6.21.        Informatics Updates means error corrections, bug fixes or
workarounds to the Informatics Software that are developed and released by
Seller solely to ensure that the Informatics Software performs in accordance
with the Specifications, along with any improvements to the Informatics

338
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




Software that may be developed and release by Seller from time to time and which
it makes available to customers at no charge. Seller shall make Informatics
Updates available to Buyer at no charge. Informatics Updates do not include
Informatics Improvements.     
1.6.22.        Intellectual Property Rights means allowed and enforceable on the
territory of Russian Federation Statutory Rights in and to any and all of the
following -     
i.                     patents and patent applications claiming any inventions
or discoveries made, developed, conceived, or reduced to practice, including all
divisions, substitutions, continuations, continuation-in-part applications, and
reissues, re-examinations and extensions thereof,      
ii.                   copyrights,      
iii.                  trademarks, service marks, trade names, trade dress,
domain names and similar rights,      
iv.                 mask work rights, and      
v.                   Any other moral, intellectual or other proprietary rights
of any kind now known or hereafter recognized in any jurisdiction in the
world.     
1.6.23.        Know-how means any know-how, technology, trade secrets,
information (including inventions eligible for statutory protection), software
(including source code), circuitry, circuit designs, design descriptions,
specifications, formulas, processes, process conditions, materials, material
stacks, structures, architectures, specifications for the procurement of parts
and drawings, whether in tangible or intangible form and all other experience,
drafts, ideas, concepts and business information, rights to which objects are
allowed and enforceable on the territory of the Russian Federation.     
i.                     Know-How does not include Intellectual Property Rights,
however Know-How shall include without limitation copyrights or intellectual
property rights (other than Intellectual Property Rights) that are not Statutory
Rights.     
1.6.24.        License Fees shall have the meaning as defined in Section
2.4.     
1.6.25.        Pricing Sheet means the price as set forth in Annex 1.5.1     
1.6.26.        Seller Site means Seller’s facilities located at the following
address: 3011 North First Street, San Jose, CA, USA.
1.6.27.        Sign-Off means satisfaction and signing of the Acceptance
Criteria and completion of the activities set forth in Section 4.13. Parties
shall perform such activities upon satisfaction and signing of the Acceptance
Criteria.
Sign-Off does not mean transfer of title or possession of the Equipment and
provision of licenses.     
1.6.28.        Specifications means the specifications listed in Annex 1.5.2
for:     
i.                     Equipment,     
ii.                   Informatics Software.     
1.6.29.        Statutory Rights means rights that come into force in the Russian
Federation by (i) application to or registration with a governmental entity, and
(ii) approval of such application or registration by such entity.     
1.6.30.        Support means the maintenance and support services as described
in Annex 1.5.6.     
1.6.31.        Term shall have the meaning defined in Section 15.1.      
1.6.32.        Third Party means a party other than Seller, Buyer, Customer’s
Engineer or their Affiliates.     
1.6.33.        THIS SECTION INTENTIONALLY LEFT BLANK.     
1.6.34.        Wet Equipment means the Equipment.     
1.6.35.        Wet Combinatorial R&D Platform means a part of the Combinatorial
R&D Platform referred to in the Preamble of the Contract, which part comprises
one or more of the following items provided such items are described in the
Pricing Sheet:      
i.                     Equipment;     
ii.                   HPC License;     
iii.                  Informatics Software License;      
      
2.         Contract price     
2.1               Purchase of Software means license.     

438
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




Any software provided to Buyer under this Contract is licensed, not sold, to
Buyer and any reference to the “sale” or “purchase” of software shall be deemed
to mean “license.”      
2.2               Purchase
Subject to the terms and conditions set forth in this Contract including but not
limited to the licenses set forth in Section 17 and the payments set forth in
Section 2.4 and Section 2.5, and the training referenced in Section 0, Buyer
hereby agrees to purchase the Wet Combinatorial R&D Platform from Seller and
Seller hereby agrees to sell the Wet Combinatorial R&D Platform to Buyer.     
2.3               The price of the Equipment and Services shall be in USD
(United Stated Dollars), USD shall be the Contract currency. Payment currency is
USD, payments shall be in USD.
2.4 License and Equipment Fees. Buyer shall pay Seller the fees for the HPC
License, the Informatics Software License and the Equipment in accordance with
the Pricing Sheet. In the event Buyer does not make the payments due to Seller
when due in accordance with Annex 1.5.4, Seller shall have the right but not the
obligation to terminate the licenses granted to Buyer in Sections 17.1 and 17.2.
Seller shall inform Buyer of such termination and no later than ten (10) days
after receiving such notice, Buyer shall cease use of the Equipment in HPC Mode.
2.5 Support fees
Buyer shall pay Seller the fees for the Support in accordance with the Pricing
Sheet.
2.6               Pricing Sheet     
The Pricing Sheet is hereby incorporated by reference into this Contract. Seller
will invoice Buyer in accordance with the terms of the Pricing Sheet, Payment
Schedule and the Contract. The Pricing Sheet together with this Contract shall
constitute the complete agreement regarding the purchase of the Wet
Combinatorial R&D Platform.      
2.6.1.           Notwithstanding the foregoing, nothing contained in any invoice
shall in any way modify the terms and conditions of this Contract, or add any
additional terms or conditions.     
2.6.2.           The Pricing Sheet shall be subject to the terms and conditions
of this Contract. In the event of a conflict between the terms of the Pricing
Sheet and the terms of this Contract, the terms of this Contract shall control.
     
2.7               Upon the complete satisfaction of payment to Seller by Buyer,
in accordance with Section 3 and Annex 1.5.4, Buyer ownership interest in and
title to the Equipment shall be free and clear of any and all encumbrances.
2.7.1.           Except as provided in Section 17.5.1, in the event Buyer wishes
to transfer ownership of the Wet Equipment to a Third Party, Buyer shall first
offer the Wet Equipment for sale back to Seller at the fair market value of the
Wet Equipment. Seller shall have [***] from the date of such offer to agree to
purchase the Wet Equipment. If Seller does not exercise its right to purchase
the Equipment within [***] from the date of the offer, Buyer is entitled to sell
the Equipment to a Third Party.
2.7.2. In the event of a foreclosure of Buyer’s assets by a Third Party
(hereinafter “Foreclosing Party”) to which Buyer’s assets have been pledged
subject to a pre-existing loan agreement between Buyer and the Foreclosing
Party, Seller shall not have any first right to purchase the Wet Equipment,
provided that any such sale pursuant to a foreclosure shall be limited to the
sale of the hardware included in the Equipment and not any software or
associated licenses. The purchaser of the Wet Equipment pursuant to this Section
2.7.2 shall request such licenses from Seller Upon receiving such request Seller
shall grant such licenses to such purchaser at Seller’s then-prevailing standard
prices for such licenses.


    
2.8. Training
Seller agrees to provide training to certain UCTT personnel in accordance with
the terms of Section 2.1 of the JDP Agreement between UCTT and IMI to be signed
concurrently herewith. Said terms of said Section 2.1 are incorporated herein by
reference. For the avoidance of doubt, notwithstanding the inclusion of this
Section 2.1 in this Contract and in the JDP Agreement and in any other
agreement, Seller shall provide such training only once. Seller’s satisfaction
of this obligation under either one of the agreements shall be deemed to satisfy
Seller’s obligation under all agreements.

538
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




At the Buyer’s request the Seller will provide additional training to the
personnel pointed by the Buyer under terms and conditions agreed by the Parties
separately and for an additional fee based on Seller’s then prevailing standard
rates for such training.
    
3.         Terms of Payment     
3.1               Payment Method      
All payments hereunder shall be made in U.S. dollars by Buyer and in accordance
with the Payment Schedule in Annex 1.5.4.
The Buyer will make a payment under the invoice of the Seller which shall be
issued upon execution of the Acceptance completion act and arrival of the Wet
Equipment for customs inspection at the destination point in Ulyanovsk, the
Russian Federation.     
3.2               Late payments     
All payments not paid when due shall bear simple interest at a rate of [***] per
month or the highest rate allowed by law, whichever is less.     
3.3               Taxes     
Payments due to Seller are exclusive of all present and future taxes, duties,
levies and other charges by any name (including any interest, penalties or
additions thereto) imposed by any foreign, federal, state, local or other taxing
authorities (including, without limitation, export, sales, use, excise and
value-added taxes) on or with respect to the transactions or payments under this
Contract.     
3.4               Records; Inspection     
3.4.1.           Buyer shall keep complete, true and accurate books of account
and records on its own behalf for the purpose of determining the amounts payable
under this Contract. Such books and records shall be kept at Buyer for at least
[***] following the end of the calendar quarter to which they pertain.      
3.4.2.           Such records will be open for inspection during such [***]
period by an independent auditor reasonably acceptable to Buyer, solely for the
purpose of verifying amounts payable to Seller hereunder. Such inspections may
be made no more than once each calendar year, at reasonable times and on
reasonable notice.     
3.4.3.           Inspections conducted under this Section 3.4 shall be at the
expense of Seller, unless a variation or error producing an increase exceeding
[***]percent ([***]%) of the amounts payable for any period covered by the
inspection is established and confirmed in the course of any such inspection,
whereupon all reasonable costs relating to the inspection for such period and
any unpaid amounts that are discovered will be paid promptly by Buyer. Each
Party agrees to hold in confidence pursuant to Section 8 all information
concerning payments and reports, and all information learned in the course of
any audit or inspection, except to the extent necessary for that Party to reveal
such information in order to enforce its rights under this Contract or if
disclosure is required by law.     
4.         Terms and Conditions of Equipment Supply      
4.1               Seller will install the Equipment for Sign-Off at the Seller
Site. The Acceptance Criteria shall be applied in accordance with Section
4.13.     
4.2               Upon Sign-Off, the Wet Equipment will be delivered to
Ulyanovsk, Russian Federation based on [***] per Incoterms 2010 and this
Contract. For the avoidance of doubt, delivery of the Wet Equipment shall be
deemed to have occurred and obligations of the Seller to deliver fulfilled when
the Wet Equipment arrives for customs inspection at the destination point in
Ulyanovsk, the Russian Federation. For the avoidance of doubt, [***] per
Incoterms 2010 applies unless otherwise expressly stated in this Contract.     
4.3 THIS SECTION INTENTIONALLY LEFT BLANK.     
4.4 Seller shall obtain at his own risk and expense any export license or other
official authorization and carry out all customs formalities necessary for the
export of the Equipment.     
4.5               Buyer shall be solely responsible for receiving the Equipment
and ensuring that the Equipment clears customs.      
Seller agrees to furnish Buyer with such documentation and information about the
Equipment, as Buyer may reasonably request, in order to comply with Russian
customs and import requirements, for entry of the equipment into Russia.

638
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




4.6 Buyer will accept the Equipment from the transportation company at the
customs inspection at the destination point in Ulyanovsk (the Russian
Federation), for which purposes the Parties and the Customer’s Engineer will
sign the Acceptance completion act in the form attached hereto as Annex 1.5.10,
and provide for all necessary customs, certification and licensing procedures at
its own risk and expense.
The Equipment then shall be delivered by the Buyer or a transportation company
(to be arranged for and paid by Buyer) to the Buyer Site and unloaded from the
carrier and left for unpacking and installment.
4.7 Seller will unpack, install, start-up and adjust the Equipment at Buyer Site
in accordance with the Delivery Schedule in Annex 1.5.3. Notwithstanding the
Delivery Schedule, Seller will take all commercially reasonable measures, which
are within Seller’s reasonable control, to ensure that the Equipment is
installed no later than March 31, 2014. Buyer shall have no more than [***] from
the date of installation (“Review Period”) at Buyer Site to inspect the
Equipment for conformity with the Specifications. If, during such Review Period,
Buyer reasonably determines that the Equipment is not in conformity with the
Specifications, Buyer’s sole remedy and Seller’s sole obligation will be to
re-install the Equipment to ensure such conformity.
4.8  Upon performance of all actions referred to in Section 4.7 and provided
that the Equipment fully conforms with the Specifications, the Seller, the Buyer
and the Customer’s Engineer will execute the Start-up Act in the form attached
hereto as Annex 1.5.11.
4.9 Buyer is solely responsible for and, in accordance with Annex 1.5.7,shall
prepare the Buyer Site for installation of the Wet Combinatorial R&D Platform
and shall ensure that all necessary infrastructure specified in Annex 1.5.7 is
available.
4.10 Notwithstanding anything to the contrary in the Contract, title and risk of
loss in the Equipment will transfer to Buyer at the moment when the Wet
Equipment arrives for customs inspection at the destination point in Ulyanovsk,
the Russian Federation.
4.11 For shipment, the Equipment will be packaged in double bags and
vacuum-sealed, put in wooden crates. Due to the sensitive nature of components,
the Equipment requires shipment by air.
4.12 Seller shall unpack the Equipment at the Buyer Site.
4.13 The Sign-Off shall include the examination of the installation at Seller
Site of the Equipment and also examination of presence of necessary documents
(Operation manual, certificates as described in Annex 1.5.8) in accordance with
the Acceptance Criteria. Such examination shall be conducted jointly by the
Acceptance Commission which is defined as one representative of the Seller, the
Buyer and Customer’s Engineer.           
      
5.         Technical documentation     
The technical documents (operation manual as listed in Annex 1.5.8, spare parts
catalogue) will be delivered with the equipment in form of a CD in
Russian/English. The costs of translation to Russian language are included in
the total Contract Price.     
The following documents will be delivered with the equipment when it ships:     
International Consignment Note    
Proforma Invoice with translation into Russian    
Packing List    
Export Declaration    
Certificate of Origin    
    
6.         Packing, packaging and labeling     
6.1               The cost of [***] and [***] is included in the Contract
Price.     
6.2               The casing and packaging shall become the Buyer’s property,
once the Equipment has been supplied.      
6.3               Packaging of the Equipment shall secure its absolute safety
during the transport. The Seller shall be liable to the Buyer and shall be
obliged to reimburse any losses that arose because of spoilage, damage or
breakage of the goods entailed by undue or low quality packaging.     

738
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




6.4               There shall be labeling in English and in Russian on each
separate package of the Equipment and it shall contain the following
information:     
6.4.1.           •The Seller’s name and address;    
6.4.2.           • The Buyer’s name and address;    
6.4.3.           • The final delivery address;    
6.4.4.           • Contract Number;    
6.4.5.           • Number of the package lot, in accordance with the packing
list;    
6.4.6.           • Gross and net weight;    
6.4.7.           • Packaging dimensions;    
6.4.8.           • Name of the equipment;    
6.4.9.           • Special requirements (if any).    


7.         ACCEPTANCE AND SUPPORT SERVICES     
7.1               Wet Combinatorial R&D Platform Assembly     
Seller shall complete the assembly and configuration of the Wet Combinatorial
R&D Platform and make it available for Buyer’s Sign-Off at the Seller Site
provided during the process of assembly and configuration, Buyer cooperates with
Seller as reasonably requested by Seller.      
7.2               Buyer Acceptance     
7.2.1.           Upon completion of assembly and configuration of the Wet
Combinatorial R&D Platform, Seller will provide Buyer with a written notice that
the Wet Combinatorial R&D Platform is available for Sign-Off.      
7.2.2.           Seller shall demonstrate to Buyer that the Wet Combinatorial
R&D Platform satisfies the acceptance criteria set forth in Annex 1.5.5
(“Acceptance Criteria”) and allow Buyer to conduct tests to ensure compliance
with the Acceptance Criteria.      
7.2.3.           This demonstration and testing shall take place at the Seller
Site (Buyer agrees to attend at its own expense) and shall commence no later
than [***] days following the written notice from Seller to Buyer.
7.2.4.           Upon completion of said demonstration and testing, Buyer will
either (i) confirm in writing that acceptance of the Wet Combinatorial R&D
Platform has occurred in compliance with Section 4.1.3, and Buyer shall make the
payment associated therewith as set forth in the Pricing Sheet (“Buyer
Acceptance”) [***].
7.2.5. Seller will complete the Sign-Off at Seller Site and will complete the
Customer Tool Installation Completion Sign-off at Buyer Site.
    
7.3               Support     
Subject to the terms and conditions set forth in this Contract including but not
limited to the licenses set forth in Section 17 and the payments set forth in
Sections 2.4 and 2.5, Seller agrees to provide Support to the Buyer. Any support
or services other than the Support, including services not covered by a warranty
or pursuant to pre-paid maintenance, will be provided at Seller’s then-current
rates (plus reasonable travel expenses and other out-of-pocket expenses, if any)
pursuant to a statement of work signed by the Parties.      
8.         Warranty; Limitation of Liability     
8.1               By Seller     
Seller represents and warrants that:      
8.1.1.           It has the right and authority to enter into this Contract, and
to fully perform its obligations hereunder; and      
8.1.2.           This Contract is a legal and valid obligation binding upon it
and enforceable in accordance with its terms.     
8.1.3. The title to the Wet Equipment conveyed to Buyer by Seller shall be good,
and the Wet Equipment shall be delivered free from any security interest or
other lien or encumbrance to any Third Party    
8.1.4. The Wet Equipment is fit for the purpose of performing combinatorial
processing

838
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




8.1.5. That as of the Effective Date, to the best of the Seller’s knowledge, the
Wet Equipment and Buyer’s ownership, use and possession of the Wet Equipment in
the manner as instructed by and in accordance with the documentation and manuals
provide herewith and appended as Annex 1.5.7 and 1.5.8 does not infringe any
patent, copyright, trademark or trade secret rights of a Third Party issued
prior to the Effective Date.
8.1.6 The Wet Equipment, the HPC License and the Informatics Software License
provided by the Seller to the Buyer hereunder are altogether sufficient for the
use of the Equipment in the HPC Mode in the Field.
8.1.7. The Seller has obtained all necessary licenses, permissions and
authorizations required for the export of the Equipment and the provision of the
HPC-License and Informatics Software License to the Buyer or the Project
Company, as well as for providing Training on the Equipment to the personnel of
the Buyer or the Project Company (as the case may be).    
    
8.2               By Buyer     
Buyer represents and warrants that:      
8.2.1.           It has the right and authority to enter into this Contract, and
to fully perform its obligations hereunder; and      
8.2.2.           This Contract is a legal and valid obligation binding upon it
and enforceable in accordance with its terms.      
8.3               Warranty on the hardware included in the Equipment     
Seller warrants to Buyer that for a period of [***] (“Warranty Period”) from
Customer Tool Installation Completion Signoff, the hardware comprising the
Equipment (“Hardware”) will be free from defects in materials and workmanship
and shall conform in all material respects to its specifications.      
If, during the Warranty Period, the Hardware does not meet the warranty
specified above, Seller shall, at its option, repair or replace at no cost to
Buyer any defective or nonconforming component of the Hardware in accordance
with Annex 1.5.6. The foregoing represents Buyer’s sole remedy for breach of the
warranty on the Hardware. The warranty set forth in this section shall apply
only to the Seller supplied components of the Hardware and will specifically
excludes consumables and any components to be provided by Buyer.      
8.4               Warranty on the software included in the Equipment     
Seller will warrant to Buyer that for a period of [***] (“Warranty Period”) from
Customer Tool Installation Completion Signoff, the software included in the
Equipment (“Software”) will conform in all material aspects to its
specifications. Seller will correct any nonconformities reported to Seller in
writing or in electronic form during the Warranty Period in accordance with
Annex 1.5.6. The foregoing represents Buyer’s sole remedy for breach of the
warranty for the Software.     
8.5               Exclusions     
The warranties and remedies set forth in Sections 8.3 and 8.4 will be void as to
the following:     
8.5.1.           any Hardware or Software that has been damaged, modified, or
altered (other than by Seller or approved by Seller)      
8.5.2.           any Hardware or Software that has been subjected to physical,
electrical or other environmental abuse or misuse, including improper storage or
conditions not in accordance with Seller’s specifications,      
8.5.3.           any damage or non-conformities, in whole or in part, arising
from use of the Hardware or Software with any other hardware, software,
firmware, devices, or other products not provided by Seller or chemicals not
recommended or approved for use by Seller.     
8.6               Disclaimer     
Except as provided above for the Hardware and the Software, Seller does not
otherwise warrant the Equipment and does not warrant that operation of the
Equipment will be uninterrupted or error free.      
Seller specifically disclaims any representation, warranty or guarantee that the
use of the Hardware or Software, will be successful, in whole or in part. It is
understood that the failure of Buyer to successfully develop or commercialize
technology shall not constitute a breach of any representation or warranty or
other obligation under this Contract. Except as otherwise expressly set forth
above,

938
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




seller makes no representations and extends no warranties or conditions of any
kind, either express or implied with respect to any information disclosed
hereunder, any activities conducted hereunder or any deliverables provided
hereunder, and hereby expressly disclaim any warranties of merchantability, or
fitness for a particular purpose or validity of any technology, patented or
unpatented, or non-infringement of the intellectual property rights of third
parties.     
9.         Limitation of Liability     
9.1               To the maximum extent permitted by applicable law, and except
for any breach of any confidentiality obligation under this contract, in no
event shall either party or its affiliates be liable to the other party, its
affiliates or to any third party claiming through or under the other party
hereto, for any lost profits, lost revenue, loss of data, equipment downtime or
for any special, consequential, indirect or incidental damages, however caused
and under any theory of liability (including contract, strict liability,
negligence or other legal or equitable theory) arising in any way out of this
contract, whether or not such party has been advised of the possibility of such
damages.      
9.2               Except for a breach of a confidentiality obligation, in no
event shall either party’s cumulative liability to the other under this contract
exceed the amounts received by such party from the other party in the past [***]
preceding the claim.     
9.2.1. The limitation of liability described above in Section 9.2 does not apply
to any loss or damage to the Wet Equipment that is solely attributable to and
solely caused by the gross negligence or willful act of the Seller or Seller’s
personnel. For the avoidance of doubt, if Buyer or Buyer personnel are jointly
or severally responsible for such loss or damage, then Seller’s liability for
such loss or damage that is attributable to Seller shall be subject to the
limitation of liability described above in Section 9.2.
9.3               The Parties acknowledge and agree that the foregoing
limitations of liability are an essential element of this agreement and that in
their absence the terms of this agreement would be substantially
different.      
10.      Force Majeure     
Neither Party shall lose any rights hereunder or be liable to the other Party
for damages or losses (except for payment obligations then owing) on account of
failure of performance by the defaulting Party if the failure is occasioned by
war, strike, fire, act of God, earthquake, flood, lockout, embargo, act of
terrorism, governmental acts or orders, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control and not caused
by the negligence, intentional conduct or misconduct of the non-performing Party
and such Party has exerted all reasonable efforts to avoid or remedy such force
majeure; provided, however, that in no event shall a Party be required to settle
any labor dispute or disturbance.




      
11.      Dispute Resolution     
11.1            All disputes between the Parties in connection with or arising
out of this Contract shall first be discussed in good faith between the Parties
in order to try to find an amicable solution.      
11.2            If no solution can be found to settle the dispute, then such
dispute shall be finally settled by arbitration in accordance with the default
rules and procedures of American Arbitration Association (“AAA”) sitting in New
York City, NY, USA and conducted in English.      
11.3            Within 30 days of notice that a Party wants to submit a dispute
to arbitration, the Parties shall each select one independent arbitrator and
will attempt to mutually agree upon a third independent arbitrator. Each
arbitrator will have expertise in the thin film technology industry and will not
be an employee, affiliate or contractor for either Party.     
11.4            If the Parties are unable to agree on the third arbitrator
within fifteen (15) days, the two arbitrators shall select the third arbitrator
within thirty (30) days.      
11.5            If the amount in dispute is less than [***], then the Parties
shall agree upon a single arbitrator meeting the above conditions within thirty
(30) days of the notice of arbitration or such arbitrator shall be chosen by AAA
if the Parties cannot agree.      

1038
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




11.6            The arbitrators shall determine what discovery will be permitted
consistent with the goal of limiting the costs and time for such a proceeding.
The Parties and arbitrators shall use all reasonable efforts to complete any
arbitration subject to this Section within six (6) months from the selection of
arbitrators.      
11.7            The Parties agree that any award of damages shall not include
punitive, special, consequential, or indirect damages except as specifically
allowed in this Contract and shall comply with the limitation of liability
provisions set forth herein.      
11.8            The arbitrators’ decision shall be in a detailed writing setting
forth the reasons for their decision and shall be provided concurrently to each
Party.      
11.9            The arbitration award shall be final and binding on the Parties.
     
11.10        Unless otherwise agreed to by the Parties, each Party shall pay
one-half of the arbitration fees and expenses and shall bear all of its own
expenses in connection with the arbitration.      
11.11        Notwithstanding any of the foregoing, either Party shall have the
right to seek, at its own cost and expenses, preliminary and temporary
injunctive relief pending resolution of the dispute via arbitration.      
11.12        The United Nations Convention on the International Sale of Goods
applies unless otherwise expressly stated in this Contract.     


12.      Confidential Information     
12.1            The Parties acknowledge that they may receive information from
the other Party which may be considered confidential and proprietary. The
receiving Party agrees to avoid any un-authorized disclosure, dissemination, or
use of such information that, if disclosed in writing, is identified and marked
as confidential (or with words of similar meaning) at the time of its disclosure
(or that, if disclosed verbally, is designated as confidential at the time of
disclosure and is summarized and identified as confidential in a writing
delivered to the receiving Party within thirty (30) days after the disclosure)
or that are observed during a visit of the manufacturing facilities of one of
the Parties and such information would appear to a reasonable person as
confidential information ("Confidential Information"). Both parties agree that
this Contract is the Confidential Information of both Parties.     
12.2            The receiving Party will use the Confidential Information solely
for the purpose of performing its rights and obligations under the Contract. For
the avoidance of doubt, if Buyer transfers the Wet Equipment to Project Company
in accordance with Section 17.5.1, Buyer shall have the right to transfer
Confidential Information to Project Company, provided that upon the completion
of such transfer Buyer shall no longer have any rights to use such Confidential
Information.     
12.3            The receiving Party will not disclose Confidential Information
to a Third Party without the prior written consent of the disclosing Party. The
receiving Party will protect such information from un-authorized disclosure, use
or dissemination with at least the same degree of care as the receiving Party
exercises to protect its own information of similar type and importance, but in
no event less than reasonable care. Notwithstanding the foregoing, the receiving
Party may disclose the Confidential Information to its authorized
representatives (e.g. directors, employees, officers, professional advisors and
agents) having a need to know and who have signed confidentiality agreements or
are otherwise bound by confidentiality obligations at least as restrictive as
those contained herein.     
12.4            The obligations of confidentiality and protection required by
this Section will survive the expiration, termination, or cancellation of this
Contract for a period of five years thereafter.      
12.5            The obligation of confidentiality will not apply, or will cease
to apply, to any information that: (a) was known to the receiving Party prior to
its receipt of Confidential Information under this Contract; (b) is or becomes
publicly available without breach of this Contract by the receiving Party; (c)
is received from a Third Party without an obligation of confidentiality to the
disclosing Party; or (d) is developed independently by employees of the
receiving Party not having access to such information.     

1138
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




12.6            Notwithstanding anything to the contrary in this Section 8, each
Party shall be permitted to lawfully disclose Confidential Information of the
other Party to any governmental agency to the extent such disclosure is required
by law (including but not limited to the SEC, USPTO, and pursuant to a
subpoena); provided, however that before making such disclosure, the Party about
to make such disclosure shall seek the highest level of protection available and
give the other Party an adequate opportunity to interpose an objection or take
action to assure confidential handling of such information.     


13.      Miscellaneous     
13.1            Amendment     
No change or modification in the terms hereof, in a manner not expressly
provided in this Contract shall be binding unless reduced to writing and duly
executed by the Parties in the same manner as the execution of this Contract.
Any attempt to so change or modify the terms of this Contract shall be
considered void and of no effect.     
13.2            No Implied License     
Only the licenses granted pursuant to the express terms of this Contract shall
be of any legal force or effect. No other license rights shall be created by
implication, estoppel or otherwise. Each Party reserves all rights not expressly
granted to the other Party under this Contract.     
13.3            Assignment     
13.3.1.        Neither Party shall assign or transfer this Contract either
voluntarily or by operation of law, in whole or in part, without the prior
written consent of the other Party.     
13.3.2.        Any attempt to assign without such consent shall be void and of
no effect.     
13.3.3.        Notwithstanding the foregoing, either Party may assign this
Contract with the prior written consent of the other Party (which consent will
not be unreasonably withheld), to an Affiliate and the terms of the Contract
shall continue in effect without modification after such assignment.      
13.4            Drafting     
In interpreting and applying the terms and provisions of this Contract, the
Parties acknowledge that its lawyers reviewed and participated in the drafting
and agree that no presumption shall exist or be implied against the Party that
drafted such terms and provisions.      




13.5            Governing Law     
This Contract shall be governed by and construed in accordance with the laws of
the State of California in the United States, without regard to its conflicts of
law principles.      
13.6            Venue     
All disputes between the Parties in connection to this Contract shall be
addressed in accordance with Section 11. If no solution can be found to settle
the dispute, then the dispute will be submitted to a court of competent
jurisdiction in the county of Santa Clara, CA, USA.      
13.7            Independent Contractors      
The relationship of the Parties is that of independent contractors. Neither
Party shall be deemed to be an agent, partner, joint venturer or legal
representative of the other for any purpose as a result of this Contract or the
transactions contemplated thereby. Personnel supplied by either Party are not
the other Party's employees or agents and such supplying Party assumes
responsibility for their acts or omissions, The supplying Party shall be solely
responsible for the payment of compensation of such Party's employees or agents
assigned to perform services hereunder and such employees or agents shall be
informed that they are not entitled to any employee benefits of the other Party.
Neither Party shall be responsible for paying worker's compensation, disability
benefits, and unemployment insurance or for withholding and paying employment
taxes for any employee or agent of the other Party.     
13.8            Notices     
13.8.1.        Unless otherwise agreed to by the Parties, the communications
required or permitted to be given or made under this Contract shall be made in
writing, via personal delivery, registered mail,

1238
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




facsimile transmission (with written confirmation copy by registered first-class
mail), addressed to the appropriate Party at the address indicated below and a
copy to the receiving Party’s legal department.     
13.8.2.        All communications made pursuant to this section shall be deemed
made or given on the date of such personal delivery, mailing or transmission.
13.8.3.        If to Buyer:
Ulyanovsk Center for Technology Transfer
67 Krymova St.,
Ulyanovsk,
Russia, 432071     
      
13.8.4.        With a copy to:
Limited liability Company “Russkie Tehnoparki” 
1 Sirenevyi bulv., c.c. Troitsk, Moscow,
Russia, 142191     


13.8.5.        If to Seller:      
Intermolecular Inc.     
3011 North First St.     
San Jose     
CA 95134     
      
13.8.6.        With a copy to:     
Intermolecular Inc.     
Attention: General Counsel     
3011 North First St.     
San Jose     
CA 95134     
      
      
13.8.7.        The Parties may change the name and address to which
communications should be sent under this section by providing prior written
notice to the other Party.      
13.9            Captions     
The captions to the several sections hereof are not part of this Contract, but
are included merely for convenience of reference and shall not affect its
meaning or interpretation. As used in this Contract, the word "including" means
"including without limitation”.     
13.10        Counterparts     
This Contract may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall be deemed to be one and the same
agreement.      
13.11        Signatures by Electronic Mail or Facsimile      
The delivery by electronic mail or facsimile of the signatures of the Parties
shall be deemed valid and binding as if they were originally made.      
13.12        Copies     
A scanned or photocopied version of this Contract shall be deemed to be an
original and shall have the full force and effect of an original document.     
13.13        Non-waiver     
The failure of either Party at any instance to require performance of any
provision hereof by the other Party shall not be deemed a waiver and thereafter
shall not deprive that Party of its full right to require such performance of
that provision at another instance. Any waiver must be in writing executed by
the waiving Party.      
13.14        Severability     
If any term, provision, covenant or condition of this Contract is held by a
court of competent jurisdiction to be illegal, invalid, void or unenforceable,
the remainder of the terms, provisions, covenants or conditions shall remain in
full force and effect and shall in no way be affected, impaired

1338
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




or invalidated. The Contract shall continue in full force and effect to the
fullest extent permitted by law without said provision or with said provision
being modified and narrowly tailored to achieve the original intent of the
Parties.     
13.15        Third Party Beneficiaries     
Except as expressly provided in this Contract, there are no third party
beneficiaries expressly or impliedly intended under this Contract.     
13.16        Integration     
This Contract, together with all Annexes hereto, constitutes the entire
agreement and understanding of the Parties relating to the subject matter hereof
and supersedes all prior negotiations and understandings between the Parties,
both oral and written, regarding such subject matter.     
13.17        Representation by Legal Counsel     
Each Party hereto represents that it has been represented by legal counsel in
connection with this Contract and acknowledges that it has participated in the
drafting hereof. In interpreting and applying the terms and provisions of this
Contract, the Parties agree that no presumption shall exist or be implied
against the Party that drafted such terms and provisions.
13.18. Governing Language
This Contract has been executed by the Parties in counterpart originals, one in
the English language and one in the Russian language. Notwithstanding the
foregoing, the Parties agree that in the event of controversy between the
Parties regarding the interpretation or application of the terms of this
Contract, the English language version of the Contract will be controlling. All
communications and notices to be made or given pursuant to this Contract shall
be in the English language.














    
14.      Addresses and Banking Details of the Parties      
14.1            Seller     
14.1.1.        All payments due to Seller under this Contract shall be made by
bank wire transfer as follows:      
      
Domestic Wire Instructions:     
Route all wires via FEDWIRE to the following ABA number     
To: [***]     
Routing and Transit #: [***]     
For Credit of: Intermolecular, Inc.     
Credit Account Number: [***]     
By Order of: [name of sender]


International Wire Instructions:         
Instruct the paying financial institution to advise their US correspondent to
pay as follows:
Pay to:     [***]
Routing & Transit:    [***]         
Swift Code:    [***]         
For Credit of:    Intermolecular, Inc.         
Final Credit Account#:    [***]         
By Order of:    [Name of Sender]
 
15.      Term and Termination     
15.1            Term     

1438
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




This Contract shall be effective as of the Effective Date. The term of this
Contract shall commence on the Effective Date, and, unless terminated earlier as
provided in this Section15.1, shall continue in full force and effect until the
termination of all HPC Licenses and HPC-Enabled Informatics Software Licenses
granted under this Contract (the "Term").       
15.2            Termination for Breach     
Either Party may terminate this Contract if the other Party has materially
breached or defaulted in the performance of any of its material obligations, and
such default has continued for ninety (90) calendar days after written notice
was provided to the breaching Party by the non-breaching Party.      
Termination will be effective at the end of the ninety (90) day period unless
the breach has been cured before the expiration of the ninety (90) day
period.     
15.3            Effect of Termination     
15.3.1.        Accrued Rights and Obligations     
Termination of this Contract for any reason shall not release either Party from
any liability or obligation that, at the time of termination, has already
accrued to the other Party or that is attributable to a period prior to
termination, nor shall it preclude either Party from pursuing any rights and
remedies it may have at law or in equity with respect to any breach of this
Contract.      
15.3.2.        Termination of Licenses      
All licenses granted under the Contract (including the HPC Licenses and
HPC-Enabled Informatics Software Licenses) shall terminate upon termination of
the Contract. For the avoidance of doubt, upon termination, Buyer shall have no
right to use the Wet Combinatorial R&D Platform in HPC Mode. However, Buyer
shall continue to have the right to use the Wet Combinatorial R&D Platform in
non-HPC Mode.     
15.4            Survival     
Sections 1, 2, 4, 7, 8, 9, 10, 11, 12 and 13 shall survive the expiration or
termination of this Contract for any reason.      




16.      Ownership OF Intellectual Property Rights and Know-How     
16.1            HPC Technology     
16.1.1.        Seller shall own all right, title, and interest in and to the HPC
Technology and HPC Derivatives.      
16.1.2.        Buyer hereby agrees to assign to Seller, all of Buyer’s right,
title and interest in and to any HPC Technology and PC Technology and HPC
Derivatives that are developed during the term of this Contract.      
16.1.3.        All Intellectual Property Rights and Know-How rights arising out
of the sole activities of Buyer’s personnel conducted for Buyer’s customers or
for Buyer’s internal development programs with the use of Wet Combinatorial R&D
Platform shall be owned by Buyer.      
16.1.4.        All Intellectual Property Rights and Know-How rights arising out
of the sole activities of Seller’s personnel conducted for Seller’s customers or
for Seller’s internal development programs with the use of Wet Combinatorial R&D
Platform shall be owned by Seller.      
16.1.5.        All Intellectual Property Rights and Know-How rights arising out
of the joint activities of Seller’s personnel and Buyer’s personnel with the use
of Wet Combinatorial R&D Platform shall be jointly owned by Buyer and
Seller.      
      
17.      LICENSES     
17.1            HPC License     
Subject to the terms and conditions of this Contract including the payments in
Sections 2.4 and 2.5, Seller hereby grants to Buyer a non-exclusive,
non-transferable, license, under Seller’s rights in HPC Technology (without the
right to sublicense) to use the Equipment solely for the purpose of developing
and commercializing materials in the Field.      
17.2            License Grant for Informatics Software      
17.2.1.        Subject to the terms and conditions of this Contract including
the payments in Sections 2.4 and 2.5, Seller hereby grants to Buyer a
non-exclusive, non-transferable, license, under Seller’s

1538
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




rights in Informatics Software (without the right to sublicense) to use the
HPC-Enabled Informatics Software with the Equipment. The aforementioned license
(hereinafter “HPC-Enabled Informatics Software License”) shall only be for the
sole purpose of developing and commercializing materials and products
incorporating such materials, both in the Field.      
17.2.2.        Buyer shall have no right to use HPC Technology under this
Contract unless it purchases HPC-Enabled Informatics Software and purchases an
HPC License.      
17.2.3.        Further, Buyer’s license to use HPC Technology shall only be for
operation of the Equipment for which it has purchased HPC-Enabled Informatics
Software, and only for the license term for such software and the HPC License.
     
17.3            Term of License     
The term of the HPC License and the Informatics Software license granted by
Seller to Buyer shall be for a period of [***] starting from Customer Tool
Installation Completion Signoff. Subject to Buyer’s payment of the renewal fees
in accordance with the payment terms of this Contract (including Annex 1.5.6),
the term of the HPC License shall automatically renew for the [***] for which
the [***].      
17.4            Limited scope of license for use of Third Parties     
The scope of the HPC License and the Informatics Software license granted by
Seller to Buyer hereunder does not include the right to use the Wet
Combinatorial R&D Platform on behalf of or for the benefit of Third Parties,
except where the intended purpose of such activities is the qualification or
sale by Buyer or one or more of its partners of a resulting materials and
products incorporating such materials, both in the Field.     
17.5            No Transfer to or use by Third Party of Equipment in HPC
Mode     
Except as stated in Section 17.5.1 below, Buyer agrees not to sell, lease, or
otherwise dispose of (“Transfer”) the Equipment sold hereunder, or allow access
to any Third Party to use the Equipment in HPC Mode (“Access”) without explicit
written approval by Seller, which Seller may grant in its sole discretion and
subject to Seller entering into a license agreement, if necessary under the
circumstances, with such Third Party. Buyer can Transfer the Equipment for [***]
and agrees to inform any such Third Party purchaser that the Equipment cannot be
used to perform HPC Technology without appropriate licenses from Seller.


17.5.1 Buyer shall have the right to Transfer the Equipment sold hereunder to
[***], a company [***] and hereinafter referred to as Project Company provided
Project Company, in addition to Buyer, agrees to assume all of Buyer’s
obligations related to the Equipment except for the obligation to pay for the
Equipment, and provided, pursuant to such Transfer, Buyer no longer has any
rights in such Equipment. For the avoidance of doubt, at no time shall both
Buyer and Project Company have simultaneous ownership, use or possession of the
Equipment. In the event of such transfer,


i. Project Company shall[***] acquire Buyer’s rights (including all associated
licenses) to use the Equipment in HPC Mode and to use HPC-Enabled Informatics
Software and HPC Technology granted to Buyer by Seller under this Contract;
    
ii. Seller shall fulfill all of Seller’s obligations related to the Equipment
(such as Installation, start-up and adjustment, Training, warranty, maintenance
and support obligations etc.) for Project Company [***], provided such
obligations have not been fulfilled by Seller for Buyer;    


iii. Buyer remains a Party to be charged under this Contract.    


17.6            Software is licensed and not owned     
Buyer shall not be an owner of any copies of the Informatics Software or any
documentation delivered to Buyer, but Buyer is licensed pursuant to this
Contract to use any of the Informatics Software and documentation specified in
Pricing Sheet.      
17.7            Informatics Software is owned by Seller     
Buyer acknowledges that the features and the graphical user interface of the
Informatics Software (“User Interface”), including, without limitation, icons,
menus and screen designs, screen layouts,

1638
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




and command and screen sequence, are the Confidential Information of Seller or
its licensors, and are subject to the terms and conditions of this Contract with
regards to Confidentiality . Buyer agrees that it will not create software
programs incorporating the Confidential Information of the User Interface.
Nevertheless, if Buyer creates one or more data loaders for metrology and/or
testing equipment that it wishes to integrate into the Wet Combinatorial R&D
Platform, Seller will work with Buyer on a time and materials basis (subject to
the mutual prior written agreement of the Parties) to facilitate the use of said
data loader(s) with the User Interface. Buyer further acknowledges that Seller
or its licensors have asserted copyright ownership over the User Interface.
     
17.8            Buyer agrees that it will not itself, and will not through any
parent, subsidiary, Affiliate, agent, or other Third Party, directly or
indirectly, do any of the following:      
17.8.1.        reproduce, distribute, copy, sell, create derivative works of,
lease, license, or sublicense the Informatics Software or any component of
either, or any documentation delivered to it pursuant to this Contract;      
17.8.2.        use the Informatics Software in connection with any equipment
other than the Equipment and test & characterization equipment used in
connection with the Equipment;      
17.8.3.        attempt, or permit any Third Party, to reverse engineer,
disassemble, decrypt, decompile, or otherwise attempt to derive source code from
the Informatics Software;     
17.8.4.        use any Informatics Software in connection with any time-sharing
or other multi-user network or service bureau.      


17.9            Subject to payment by Buyer of the amounts set forth in the
applicable Pricing Sheet and during any period in which Buyer makes the payments
as set forth in Section 2.5, Seller will provide to Buyer the Support in
accordance with Annex 1.5.6. Seller will provide Informatics Updates and
improvements (provided such improvements are generally made available to all
other licensees) at no additional charge.


17.10        Legend.
All copies of the Informatics Software shall include Seller’s copyright,
trademarks, patent numbers, and other proprietary notices in the manner in which
such notices were placed by Seller on such Informatics Software. Further, Seller
may label the Equipment with a permanent non-erasable identification label
including but not limited to Seller’s name, Seller’s model number, a sequential
serial number in Seller’s standard format, date of manufacture, location
manufactured, and specification version to which the Equipment was manufactured.
Buyer shall not remove, obscure, or alter Seller’s copyright notices,
trademarks, patent numbers, or other proprietary rights notices affixed to or
contained within the Informatics Software or the Equipment.     
17.11        THIS SECTION INTENTIONALLY LEFT BLANK     


18.      Compliance with Laws.      
The Parties shall comply with all laws, rules or ordinances of the United States
and any applicable state or other governmental agency while performing under
this Contract.      
18.1            Compliance with Securities Laws.  Buyer agrees that certain of
the information provided by Seller to Buyer hereunder may be “material,
nonpublic information” for purposes of federal or state securities laws, the
awareness of which prohibits Seller and its employees, contractors,
representatives and agents from (i) buying or selling Seller’s securities
(stock, options, etc.) (i.e., “insider trading”) and (ii) passing information to
anyone who may buy or sell Seller’s securities (i.e., “tipping”), until after
the information has been disclosed to the public and absorbed by the market. 
Without limiting any of Buyer’s other obligations under this Contract, Buyer
will comply with all federal and state securities laws prohibiting insider
trading and tipping, and shall immediately notify Seller in the event of any
insider trading or tipping by Buyer or its employees, contractors,
representatives or agents of which it becomes aware.     
18.2            In accordance with the requirements of the Foreign Corrupt
Practices Act of the United States (15 U.S.C. § 78dd-1 and 2) (“FCPA”), each
Party agrees and warrants that it shall not make, offer, promise or authorize
any payment, loan, gift, donation or other giving of money or things of

1738
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




value, directly or indirectly, whether through itself, its affiliates, partners,
officers, employees, agents or representatives, whether in cash or kind, and
whether pursuant to a written agreement, to or for the use of any government
official, any political party or official thereof or any candidate for political
office, for the purpose of influencing or inducing any official act or decision
in order to further the activities contemplated by this Contract, including
obtaining or retaining any government approval or funding related to such
activities.       
    
IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
by their duly authorized representatives:    
    
“Buyer”    
Ulyanovsk Center for Technology Transfer Ltd.    
Date: September 29, 2013    
Name: /s/Andrey Redkin    
(Print): Andrey Redkin    
Title: CEO    
    
“Seller”    
Intermolecular, Inc    
Date: September 29, 2013    
Name: /s/David E. Lazovsky    
(Print): David E. Lazovsky    
Title: President and CEO    
    
“Customer’s Engineer”    
Limited liability Company “Russkie Tehnoparki”    
Date: September 29, 2013    
Name: /s/Konstantin B. Popov    
(Print): Konstantin B. Popov    
Title: CEO    
    



1838
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract








ANNEX 1.5.1


PRICING SHEET


Table-1.
S/N
Product
Manufacturer, country of origin
Unit of measure
Qty. in units of measure
Unit price
Total price
1.
Tempus™ F-20
Intermolecular, USA
Unit
[***]
[***]
[***]
2.
Tempus™ S-80
Intermolecular, USA
Unit
[***]
[***]
[***]
3.
HPC & Informatics License*
Intermolecular, USA
Year
[***]
[***]
[***]
4.
Maintenance & Support*
Intermolecular, USA
Year
[***]
[***]
[***]
TOTAL
х
х
Х
[***]

* The fees for HPC & Informatics License and Maintenance & Support
(“License-Support”) are included in the above price for a period of [***] from
Customer Tool Installation Completion Signoff (the “Initial Term”). Additional
fees for the License/Support for the first year beyond the Initial Term (the
“First Renewal Term”) shall be priced at [***] for the HPC & Informatics License
fees and [***] for the Maintenance & Support fees for a combined total of [***]
. The parties agree to enter into good faith discussions for pricing of the
License-Support fees beyond the First Renewal Term, where such pricing shall
take into account the fair market value of the License-Support fees.

1938
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




Table-2. Calculation of cost of supplied equipment considering additional
payments and services
S/N
Expense item
Cost (indicate currency)
1.    
Price of product (total in table-1)
[***]
2.    
Price of customs clearance of import cargo (in case if foreign equipment is
offered)
[***]
3.    
Price of customs clearance of export cargo
[***]
4.    
Price of transport expenses of Wet Equipment ([***] per Incoterms 2010) to the
customs inspection at the destination point in Ulyanovsk, the Russian
Federation. (including insurance for shipment of Wet Equipment)
[***]
5.    
Price of additional services, including:
 
5.1
Installation, start-up and adjustment
[***]
5.2
Training at Seller Site
[***]
 
TOTAL (1 + 2 + 3 + 4+5)
[***]



Payment of all taxes shall be in accordance with Section 3.3





2038
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.2


Wet Combinatorial R&D Platform Description


A.
Hardware Description

S/N
Name of delivered equipment and specification
Configuration
Quantity
1.    
Tempus™ F-20
 
1.1
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
1.2
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
1.3
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
•    
 
•    [***]
[***]
•    [***]
[***]
1.4
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]


2138
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




1.5
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
•    [***]
[***]
1.6
[***]
[***]
[***]
1.7
[***]
[***]
[***]
1.8
[***]
[***]
[***]
1.9
[***]
[***]
[***]
1.10
[***]
[***]
[***]
1.11
[***]
[***]
[***]
1.12
[***]
[***]
[***]
1.13
[***]
[***]
[***]
1.14
[***]
[***]
[***]
2.
Tempus™ S-80
 
2.1
[***]
[***]
[***]
2.2
[***]
[***]
2.3
[***]
[***]
2.4
[***]
[***]
2.5
[***]
[***]
2.6
[***]
[***]
2.7
[***]
[***]
2.8
[***]
[***]
2.9
[***]
[***]
[***]
2.10
[***]
[***]
[***]
2.11
[***]
[***]
[***]
2.12
[***]
[***]
[***]
2.13
[***]
[***]
[***]
2.14
[***]
[***]
[***]


2238
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




2.15
[***]
[***]
[***]
2.16
[***]
[***]
[***]
2.17
[***]
[***]
[***]



B.
Operational characteristics of equipment

Refer to Facilities Manuals attached for operational characteristics of each
equipment:
•
Manual, Installation, F-20 System [***]



C.
Software Description



Informatics Software


Informatics Software is a comprehensive Web-based R&D information management
system that serves as the backbone for integrating experimental process data,
characterization results and analysis tools into unified R&D workflows. This
system enables experimental design, planning, and tracking of experimental
splits, the associated metrology, and e-test data.


Following are the various modules of Informatics Software
•
Workflow manager (web & mobile app)

•
R&D Database

•
Data loader framework

•
Data search & export module

•
Analysis – Electrical Distribution, Spectra, Defect Distribution, Process
Distribution, Sample Map, Image gallery

•
Collaboration forum

•
Administrator module to control user access privileges




2338
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.3


Delivery Schedule


S/N
Stage
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
1.1
[***]
[***]
 
 
 
 
1.2
[***]
 
[***]
 
 
 
1.3
[***]
 
 
[***]
 
 
1.4.
[***]
 
 
 
[***]
 
1.5.
[***]
 
 
 
 
[***]






2438
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




ANNEX 1.5.4


Payment Schedule


S/N
Stage
Stage number in Delivery schedule
Payment term
Payment amount*
1.
Wet Equipment arrives for customs inspection at the destination point in
Ulyanovsk, the Russian Federation
End of 1.4
Payment due [***] [***] days from invoice
[***]
TOTAL
(total sum considering all obligatory payments)
х
х
[***]

* The amounts are prior to any applicable taxes. Any applicable taxes are in
addition to the Payment amount and shall be due and payable in accordance with
Section 3.3.





2538
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.5


Acceptance Criteria


The acceptance criteria are described in the following documents which are
incorporated herein by reference:


1.
Procedure Standard Acceptance F-20 [***]

2.
Procedure, Standard Acceptance, S-80, [***]

 





2638
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.6
Seller Maintenance and Support Services
 
This Annex describes the maintenance and support services that Seller will
provide with respect to the Wet Combinatorial R&D Platform.
Term and renewal of services
Seller will provide maintenance and support services set forth herein for the
Wet Combinatorial R&D Platform. Such services will commence upon Customer Tool
Installation Completion Signoff and continue for a period of [***] thereafter
(the “Initial Term”).
 
Seller will continue to provide said services during any additional term during
which Buyer renews maintenance and support services (“Renewal Term”) in
accordance with the procedure set forth below.
 
Not less than [***] prior to the conclusion of the Initial Term, Seller shall
send Buyer written notice of the date that the Initial Term is scheduled to
expire, together with an invoice for HPC & Informatics License fees (“License
Fees”) and maintenance & support fees (‘Support Fees”) for the first year beyond
the Initial Term (the “First Renewal Term”) at USD [***] For the License Fees
and USD [***] for the Support Fees (for a combined total of [***]), which
invoice shall be payable within [***].
 
The fees for HPC & Informatics License and Maintenance & Support
(“License-Support”) are included in the pricing in Annex 1.5.1 for a period of
[***] from Customer Tool Installation Completion Signoff (the “Initial Term”).
The parties agree to enter into good faith discussions for pricing of the
License-Support fees beyond the First Renewal Term, where such pricing shall
take into account the fair market value of the License-Support fees.
 
Seller will advise Buyer in advance when Seller believes that maintenance and
support services fall outside of the range of supported services (“Non-Covered
Services”) and will provide Buyer with a description of such Non-Covered
Services and any applicable charges. All charges by Seller shall be at Seller’s
then-current rates.
 
Response Times
 
Seller customer service may be initiated by calling 1-408 582-5700 or such other
number or email provided to Buyer for that purpose. Seller will use its best
judgment to determine the priority level of each error reported by Buyer and
shall inform Buyer of any change and the basis thereof. Seller shall provide and
maintain for Buyer contact and escalation procedures for Buyer personnel to
reach an appropriate Seller employee as follows:
 
In the event of a call reporting an error, Seller will acknowledge the Buyer
call within the next business day of Buyer contacting Seller, followed by
initial assessment and an error resolution plan within [***] days of the
assessment. Seller will use commercially reasonable efforts to schedule and
execute error resolution activities in a timely fashion and in accordance with
the error resolution plan. Provided that Seller’s activities under the error
resolution plan are not related to activities outside Seller’s control (e.g.
shipping delays, long-lead design and parts procurement), Seller will make
commercially reasonable efforts to execute the plan within a period of [***]. In
the event Seller’s activities under the error resolution plan are related to
activities outside Seller’s control (e.g. shipping delays, long-lead design and
parts procurement), Seller shall notify Buyer accordingly.
 
Maintenance and Support Services

2738
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




       
A. Informatics Hardware and Equipment Support
 
During the Initial Term and any Renewal Term, provided Seller receives the
reasonable requested cooperation from Buyer, Seller will do the following:
 
(a)
Remedial maintenance will be provided by Seller during normal working hours.
Buyer will provide [***] access to the Hardware as needed to perform any
services hereunder.

 
(b)
During the Warranty Period (as defined in Section 8.3), Seller will[***]
maintain the Hardware in accordance with the warranty set forth in the Contract,
including replace or repair (collectively “Remedy”) parts as deemed necessary by
Seller. After the end of the Warranty Period (provided Buyer extends the
maintenance and support services to be provided under this Annex beyond the
Initial Term), Seller will Remedy parts at Buyer’s expense. In either of the
foregoing, Seller will pay for the labor and services required to Remedy the
parts (but will not pay for the parts beyond the Warranty Period). Buyer shall
inform Seller if any replaced parts may be contaminated with hazardous or toxic
materials. All parts may be furnished on an exchange basis and may be new or
refurbished spares. Replaced parts removed from the Hardware will, at Seller’s
sole option, become the property of Seller. All [***] items, including but not
limited to [***] are excluded from coverage hereunder. Cost of [***]and [***],
including [***] are to be covered by Buyer. Buyer is responsible for
maintenance, and cost, of support equipment which are not listed in the
Sign-Off.

 
(c)
Seller shall not be responsible for maintenance and support services under the
contract based on damage caused by (i) Equipment operation outside of specified
hardware limits and process conditions, (ii) adjustments, repairs or replacement
parts required because of operator-caused error or repeated misuse of Hardware;
(iii) a non-conformity arising from or after relocation of the Hardware without
prior written approval of Seller, which shall not be unreasonably withheld,
unless Buyer can demonstrate by clear and convincing evidence that the
relocation did not cause the non-conformity, in whole or in part, or (iv)
damages covered arising out of force majeure. All repairs required by such
excluded damage will be subject to an additional charge, as agreed in advance in
writing by Seller and Buyer.

 
B. Software Support
 
During the Initial Term and during any Renewal Term, Seller shall use
commercially reasonable efforts to do the following:
 
(a)   Remedial maintenance will be provided by Seller during normal working
hours. Buyer will provide full and free access to the Software as needed to
perform any services hereunder.
(b)   During the Warranty Period (as defined in Section 8.3), Seller will
maintain the Software in accordance with the warranty set forth in the Contract.
Buyer will provide VPN site-to-site Internet access to the data network located
at the Seller Facility to improve Seller’s ability to support Buyer.
 
c) Seller is not required to support or maintain any version of the Software
except its then-current, commercially released version, and the version that
immediately preceded that version. For such immediately preceding software
version, Seller shall use commercially reasonable efforts to provide
error-fixing updates, but shall have no obligation to provide upgrades that
improve the functionality of that software version.
 
(d)
Seller is not obligated to provide, free of charge services, additional
services, outside of the range of normal support services, such as debugging
problems in non-Seller-supported software or products,


2838
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




or in combinations of supported and non-supported software or products where the
problem occurs in products or software not supplied by Seller.



2938
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract










ANNEX 1.5.7


Installation and Facility Requirements


The facility requirements are described in the following documents which are
incorporated herein by reference:
1.
F-20 Facility Requirements

2.
S-80 Facility Requirements



The installation requirements specifying the exact and exhaustive additional
equipment, infrastructure and certain requirements needed for the Equipment
being installed and started-up at the Buyer site shall be drafted and
incorporated herein by the Parties within a term of [***] since the Execution
date.











3038
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.8


Documents at Sign-Off
 
 
Operation Manuals:
 
1.       Manual, Installation, F-20 System [***]
2.       Manual, Maintenance, F-20 System [***]
3.       Manual, Safety, F-20 System [***]
4.       Manual, User, F-20 System [***]


5.       Procedure, Decontamination, F-20, [***]
6.       Procedure, Standard Operating, for Operator Level User, F-20, [***]
7.       Procedure, Informatics Site Preparation, [***]
 
Certificates:
 
None from Seller
 





3138
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.9


Informatics Modules


HPC Technology as Know How includes the following Informatics Modules 
1. R&D Workflow management: [***]
2. Data loading framework: [***]
3. Collaboration forum: [***]
4.  Analysis: [***]
5. Data search & export: [***]
6.   Visual Data analysis: [***]
7.  R&D data warehouse: [***]
 The documentary and supplementary information listed above shall be transferred
by the Seller to the Buyer in PDF files in digital within a period of [***]
since the execution date.


The Parties shall confirm save receipt of the Know How information by drafting a
Completion act in [***] after the transfer of data has occurred.

3238
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






Annex 1.5.10


Acceptance completion act




No. __










September ___, 2013




 




The present Acceptance completion act (hereinafter referred to as the “Act”) is
concluded between






Limited Liability Company Ulyanovsk Center for Technology Transfer, a Russian
Federation corporation doing business at 67 Krymova St., Ulyanovsk, Russia,
432071, hereinafter referred to as the "Buyer", on the one part,






and Intermolecular, Inc., a Delaware, USA corporation doing business at 3011
North First St., San Jose, CA 95134, USA, hereinafter referred to as the
"Seller",






and Limited liability Company “Russkie Tehnoparki” a Russian Federation
corporation doing business at 1 Sirenevyi bulv., c.c. Troitsk, Moscow, Russia,
142191 hereinafter referred to as the "Customer’s Engineer",










(jointly referred to as the “Parties” and individually referred to as the
“Party”) as follows:.




 




1. All Parties entered into the Equipment Supply and Technology Licensing
Contract for Wet ,Equipment __th, 2013 (hereinafter the “Contract”).





3338
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




2. All Parties acknowledge that the Seller transferred and the Buyer accepted
the Wet Equipment at the customs inspection at Ulyanovsk, Russian Federation.
The acceptance was held without unpacking the Equipment, but only based on the
quantity of packages and other data about cargo specified in the documents
referred to in Section 5 of the Contract. The Parties confirm that the packaging
was undamaged and that labels on the cargo conform with Section 6.4 and the data
set out in the documents delivered along with the cargo.










3. The Parties further acknowledge that since the date of this Act the title in
the Equipment and risk of loss and damage thereof has been transferred to the
Buyer.










4. Further to the Contract, this Act is a basis for the submission of an invoice
for the Contract price in accordance with the Payment Schedule.










5. Each Party has received its equally enforceable original copies of the
Contract and Annexes thereto that have been signed by each Party.




 




6. The present Act is executed in three original counterparts in English and
Russian. All capitalized terms used in this Act shall have the same meaning as
in the Contract, unless otherwise expressly stated herein.




 




 




IN WITNESS WHEREOF, the parties hereto have caused this Act to be executed by
their duly authorized representatives:












“Buyer”


Ulyanovsk Center for Technology Transfer Ltd.

3438
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






Date:


Name:


(Print)


Title:






“Seller”


Intermolecular, Inc


Date:


Name:


(Print)


Title:






“Customer’s Engineer”


Limited liability Company “Russkie Tehnoparki”


Date:


Name:


(Print)


Title:











3538
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






Annex 1.5.11


Start-up Act




No. __










September ___ , 2013




 




The present Start-up act (hereinafter referred to as the “Act”) is concluded
between






Limited Liability Company Ulyanovsk Center for Technology Transfer, a Russian
Federation corporation doing business at 67 Krymova St., Ulyanovsk, Russia,
432071, hereinafter referred to as the "Buyer", on the one part,






and Intermolecular, Inc., a Delaware, USA corporation doing business at 3011
North First St., San Jose, CA 95134, USA, hereinafter referred to as the
"Seller",






and Limited liability Company “Russkie Tehnoparki” a Russian Federation
corporation doing business at 1 Sirenevyi bulv., c.c. Troitsk, Moscow, Russia,
142191 hereinafter referred to as the "Customer’s Engineer",






(jointly referred to as the “Parties” and individually referred to as the
“Party”) as follows:.










1. All Parties entered into the Equipment Supply and Technology Licensing
Contract, __th, 2013 (hereinafter the “Contract”).











3638
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




2. Hereby the Parties confirm successful completion of the Customer Tool
Installation Completion Signoff, in particular, that the Wet Equipment has been
properly installed, started-up and adjusted at Buyer Site and that the Wet
Equipment conforms with the Specifications and that training obligations are
dully performed by the Seller.










3. The Parties further acknowledge that since the date of this Act the Buyer has
been granted the license to use the Seller’s Technology (including Know-How) as
stated in the Contract.










4. Each Party has received its equally enforceable original copies of the
Contract and Annexes thereto that have been signed by each Party.




 




5. The present Act is executed in three original counterparts in English and
Russian. All capitalized terms used in this Act shall have the same meaning as
in the Contract, unless otherwise expressly stated herein.
















IN WITNESS WHEREOF, the parties hereto have caused this Act to be executed by
their duly authorized representatives:






“Buyer”


Ulyanovsk Center for Technology Transfer Ltd.


Date:


Name:


(Print)


Title:






“Seller”

3738
 








--------------------------------------------------------------------------------

   [***] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






Intermolecular, Inc


Date:


Name:


(Print)


Title:






“Customer’s Engineer”


Limited liability Company “Russkie Tehnoparki”


Date:


Name:


(Print)


Title:









3838
 






